            Case 5:19-cv-05943-JMY Document 35 Filed 04/01/21 Page 1 of 1




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

POLYTEK DEVELOPMENT CORP.,                  :
     Plaintiff                              :
                                            :      19-cv-5943-JMY
       v.                                   :
                                            :
‘DOC’ JOHNSON ENTERPRISES,                  :
      Defendant.                            :

                                           ORDER

       AND NOW, this 31st day of March, 2021, upon consideration of Defendant’s Motion to

Dismiss for Improper Venue and/or Forum Non Conveniens or, In the Alternative, for Transfer to

the Central District of California Pursuant to 28 U.S.C. § 1404(a) (“Motion,” ECF No. 13), and

all documents submitted in support thereof and in opposition thereto, it is ORDERED that

Defendant’s Motion is DENIED.

       IT IS SO ORDERED.

                                                   BY THE COURT:



                                                    /s/ John Milton Younge
                                                   JUDGE JOHN MILTON YOUNGE
